El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto por la parte demandante contra sentencia de la Corte de Distrito de Agnadilla en caso sobre divorcio.
Ante la referida corte Epifanio Correa y Benet presentó demanda de divorcio con fecha 19 de mayo de 1919 contra su esposa Ramona Bonet y Bonilla, alegando como hechos fundamentales de su acción, que el día 4 de julio del año de 1917 contrajeron ambos matrimonio en el pueblo de Aguada, *78cuando ya habían procreado una niña de once años de edad nombrada Primitiva, y que “a los pocos días del matrimonio la demandada parece que empezó a disgustarse de la vida marital no obstante las delicadas atenciones y buen compor-tamiento de su esposo el demandante, y terminó por aban-donar el bogar conyugal allá por el mes de agosto de 1917, separándose de su esposo de un modo definitivo, firme y de-cidida y expresando su voluntad de no volver a él, a pesar de las reiteradas súplicas y de las gestiones que practicara el demandante por conseguir que volviese al hogar- conyugal a vivir en armonía y felicidad.”
No habiendo comparecido la demandada a contestar la demanda, le fue anotada la rebeldía, celebrándose el juicio sin su asistencia, y la corte pronunció sentencia en 18 de ju-nio de 1919 que dice así:
“La corte luego de oir el escrito de la demanda y no el de con-testación por estar en rebeldía la parte demandada, la cual £ué de-bidamente anotada por el secretario del tribunal, y la declaración del demandante Epifanio Correa y Benet, resuelve declarar y de-clara sin lugar la demanda por aparecer de la declaración de dicho demandante que no ha hecho personalmente gestión alguna para conseguir que la demandada Ramona Bonet y Bonilla vuelva al seno del hogar conyugal.”
Alega la parte apelante para sostener el recurso que la corte cometió error al declarar sin lugar la demanda de divorcio por el solo fundamento de que el demandante perso-nalmente no había requerido-a su esposa para que volviera a vivir con él, sin que permitiera declarar a otros testigos que estaba dispuesto a presentar el demandante después de haber éste declarado.
De la transcripción de autos resulta qVe el demandante prestó declaración tendente a demostrar las alegaciones de la demanda, habiendo manifestado entre otras cosas que en la misma semana en que lo abandonó su esposa y aun des-pués le había mandado a decir que no deseaba separarse de ella sin que tratara de entrevistarse personalmente con la *79misma, ante cuya manifestación el juez expresó al abogado que la declaración más importante en un caso de divorcio es la de la parte interesada y como el esposo admite que no fué personalmente donde la esposa y no se ocupó sino de mandar personas a hablar con ella, no se podía decidir favo-rablemente el caso y el demandante no podía presentar más prueba, según pretendía, por haberse demostrado por el pro-pio demandante que no había hecho todas las gestiones nece-sarias para mostrar que había sido una verdadera víctima del abandono. La decisión de la corte fué excepcionada.
Ya hemos dicho anteriormente en los casos de Moret v. Vázquez, 5 D. P. R. 245; Jirot v. Crispín, 23 D. P. R. 822; y Negroni v. Collazo, 26 D. P. R. 94, que “la voluntad firme y decidida de uno de los cónyuges de no vivir con el otro cumpliendo los deberes que le imponen la ley natural y la. civil, sostenida esa voluntad por más de un' año es lo que constituye el abandono que como causa de divorcio señala el artículo 164 del Código Civil en .su No. 5”. Y es requi-sito indispensable para el abandono la nolición del otro cón-, vuge, empezando a correr el término del abandono desde que esa nolición se manifiesta. Pero ni la ley ni la jurispruden-cia establecida por esas decisiones, exigen que para el aban-dono sea requisito indispensable el requerimiento personal e infructuoso de un cónyuge al otro para que vuelva al hogar que abandonó, y antes por el contrario en el caso de Catinchi v. Catinchi, 27 D. P. R. 418, dejamos establecido que la ten-tativa de reconciliación por parte del esposo o esposa ino-cente frecuentemente se considera innecesaria cuando apa-rece el abandono y la intención de abandonar, Lanier v. Lanier, 5 Heisk 62, Patterson v. Patterson, 88 Pac. 196, y que el esfuerzo para una reconciliación solamente es necesa-rio cuando tal intención no es manifiesta como cuando existe cierto espíritu de conformidad por parte de la persona ino-cente. Hitchcock v. Hitchcock, 15 App. D. C. 93. Y no puede sostenerse en absoluto que la gestión para la reconciliación debe hacerse directa y personalmente por .un cónyuge al otro, *80pues puede haber casos en que sea bastante la gestión hecha mediante terceras personas.
La corte cometió manifiesto error al denegar a la parte demandante que propusiera otras pruebas además de su pro-pia declaración para justificar el abandono alegado como causa del divorcio. La apreciación de la sola declaración del demandante para estimar si hubo o no abandono fué prema-tura, habiéndose ofrecido como se ofrecieron por el deman-dante otras pruebas que acaso pudieran demostrar el aban-dono.
Es de revocarse la sentencia apelada, devolviéndose el caso a la Corte de Aguadilla para procedimientos no incon-sistentes con la presente opinión.

Revocada la sentencia recurrida y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.